Name: Commission Regulation (EEC) No 1939/84 of 6 July 1984 on the supply of durum wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/ 197 . 7 . 84 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1939/84 of 6 July 1984 on the supply of durum wheat to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 29 July 1983 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L 107, 19 . 4 . 1984, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (&lt;) OJ No L 352, 14 . 12 . 1982, p . 1 . n OJ No L 196, 20 . 7 . 1983 , p . 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62 . ( ») OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 .O OJ No L 263, 19 . 9 . 1973, p. 1 . No L 180/20 Official Journal of the European Communities 7. 7. 84 ANNEX I 1 . Programme : 1983 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Tunisia 4 . Product to be mobilized : durum wheat 5 . Total quantity : 6 250 tonnes 6 . Number of lots : one (in two parts : part A : 5 000 tonnes, part B : 1 250 tonnes) 7 . Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestro 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 1912/82 (OJ No L 208, 16 . 7 . 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14 . 7. 1977 , p. 18) are excluded 1 0 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 grams, or  composite sacks jute/polypropylene of a minimum weight of 335 grams  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : part A : 5 000 tonnes : TUNISIE 2493 Pi part B : 1 250 tonnes : TUNISIE 2518 ' followed by : 'FROMENT / TUNIS / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 17 July 1984 16 . Shipment period : 1 to 31 August 1984 1 7. Security : 1 2 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 7. 7 . 84 No L 180/21Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde ( t ) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 6 250 Italsilos Foggia